DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 23, 2021 has been entered.
Response to Amendment
The Amendment filed February 23, 2021 has been entered. Claims 1 – 17 are pending in the application with claims 18 – 20 being cancelled. The amendment to the claims have overcome the claim objections set forth in the last Final Action mailed September 2, 2020.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2 and 3 are objected to because of the following informalities. Appropriate correction is required.
Claim 2, line 1: “the first portion” should read --the first portion of the pump--.
Claim 3 is objected to for being dependent on claim 2.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hauslaib et al. (DE 19848215 – herein after Hauslaib) in view of Kagawa et al. (US 2002/0131881 – herein after Kagawa).
In reference to claim 1, Hauslaib teaches a pump (in fig. 1), the pump comprising: a first portion (portion with following claimed elements) that rotates around an axis of rotation (2a) when the pump is turned on, the first portion comprising at least one roller (4, 5, 6: roller(s)) that when tubing (7: tube) is loaded into the pump, the at least one roller engages the tubing (as seen in fig. 1 on right side); and a second portion (portion with following claimed elements) comprising: an arcuate (curved), U-shaped raceway (wall section in 11 defining part of the space 17 in which tube is loaded, in view of fig. 2: raceway has a claimed shape) a wall having an upper edge and a lower edge, wherein when the tubing is loaded into the pump and the pump is turned on, the at least one roller engages the tubing and the tubing is pressed against the raceway (as seen in fig. 1), said raceway having two ends (one end on right side of axis 2a and another end on left side of axis 2a; see fig. A below) spaced apart from each other and forming at least one opening (in circumferential direction, in view of fig. 2: this opening being the opening through which tube goes into and out of the pump housing) between said end; and 
an arcuate inner track (16c) at the lower edge of the wall of the raceway (see fig. A below, shaded region or circled region indicates the region of the lower edge and below it there is an asserted inner track 16c), a first portion of said inner track (this portion being the portion of the inner track 16c in the horse shoe portion of the pump housing) extending inwardly (in axial direction) from said wall.

    PNG
    media_image1.png
    841
    921
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    826
    media_image2.png
    Greyscale

Fig. A: Edited figures of Hauslaib to show claim interpretation.
Hauslaib remains silent on a second portion of said inner track arcuately connecting said two ends of the raceway across said opening between said ends, wherein said second portion of the inner track comes in contact with the at least one roller when the at least one roller is not engaged with the tubing.
However, Kagawa teaches a roller pump, wherein (see fig. B below) an inner track of the pump housing (1) comprises of a portion (3-3) that arcuately connecting said two ends of the raceway (3-1+3-2) across said opening between said ends (the opening being the one through which tube goes into and out of the pump housing 1).

    PNG
    media_image3.png
    675
    789
    media_image3.png
    Greyscale

Fig. B: Edited fig. 2 of Hauslaib to show claim interpretation.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the inner track in the pump of Hauslaib using the teaching of Kagawa for the purpose of reducing the sound of the pulsations, as recognized by Kagawa (see ¶26).
Thus, Hauslaib, as modified by Kagawa, teaches the pump with a second portion of said inner track (using teaching of Kagawa) arcuately connecting said two ends of the raceway across said opening between said ends (in the pump of Hausalaib), wherein said second portion of the inner track comes in contact with the at least one roller when the at least one roller is not engaged with the tubing (implicit feature; in view of disclosure of Hauslaib and in particular the disclosure on page 5 of translation, last paragraph: when the pipe 7 is unloaded, the second portion of the inner track and one of the roller(s) would be contact each other due to spring action depending on the roller(s) location when the pump is not operating or alternatively in the modified pump of Hauslaib: when the roller finishes compressing the tube near the outlet of the pump or before it starts compressing the tube near the inlet of the pump, it will travel along this second portion of the inner track).
In reference to claim 2, Hauslaib teaches the pump, wherein the first portion further comprises a spring (13) that presses on the at least one roller to move the at least one roller radially outward (see page 5 of translation, lines 2-5: rollers 4, 5, 6 are pressed resiliently against the liquid hose 7; the springs arms 13a in figs. 2 and 3 controls this resiliency factor).
In reference to claim 3, Hauslaib teaches the pump, wherein the arcuate inner track (16c) prevents the roller from contacting the wall of the raceway adjacent said arcuate inner track (the wall being in the circled region in fig. A above) and limits 
In reference to claim 4, Hauslaib teaches the pump, wherein the at least one roller (4, 5, 6) comprises (see fig. 1 or fig. 3) a top edge and a bottom edge and at least one of the top edge and the bottom edge is rounded (as seen in fig. 1 or fig. 3) and said bottom edge is configured to contact said inner track (as seen in fig. A above).
In reference to claim 5, Hauslaib teaches the pump, wherein at least a portion of the inner track (16c) is flush (as seen in fig. 1) with a portion of the wall of the raceway (raceway is a wall section in 11 defining part of the space 17 in which tube is loaded).
In reference to claim 6, Hauslaib teaches the pump, wherein the inner track (16c) is circumferential and extends (in circumferential direction) along the entire lower edge of the wall of the raceway (in view of fig. 1 and fig. 2).
In reference to claim 7, Hauslaib teaches the pump, wherein the track (16c) extends along (in circumferential direction) only a portion of the bottom edge of the wall of the raceway at said ends of said raceway (in view of fig. 1 and fig. 2).
In reference to claim 8, Hauslaib teaches the pump, further comprising a first transition zone (near the right side of fig. 1) and a second transition zone (near the left side of fig. 1).
In reference to claim 9, Hauslaib teaches
In reference to claim 10, Hauslaib teaches the pump, wherein when tubing is loaded into the pump and the pump is turned on, the at least one roller disengages the tubing in the second transition zone (near the left side of fig. 1).
In reference to claim 11, Hauslaib teaches the pump, wherein when tubing is loaded into the pump and the pump is turned on, the at least one roller contacts the inner track (16c) in the second transition zone (as seen in fig. 1).
In reference to claim 12, Hauslaib teaches the pump, wherein when tubing is loaded into the pump and the pump is turned on, the at least one roller remains in contact with the inner track until the roller is in the first transition zone (as seen in fig. 1) {in the pump of Hauslaib; the roller 4/5/6 stays in touch with track 16c at all times; see page 5 of translation, last paragraph}.
Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus, John J. (US 5,263,831 – herein after Kappus) in view of Finsterwald, P. Michael (US 4,861,242 – herein after Finsterwald) and Kagawa et al. (US 2002/0131881 – herein after Kagawa).
In reference to claim 13, Kappus teaches a pump (in fig. 1), the pump comprising: a first portion (seen in fig. 5) that rotates around an axis of rotation (in view of fig. 5: this axis is an axis defined by the rotation of the rollers 70), the first portion comprising: two rollers (70) that when tubing (62) is loaded into the pump and the pump is turned on, each of the two rollers engage the tubing at different times (Col. 7, lines 18-24: the two rollers are spaced apart 180°, thus the two rollers will engage the tubing portion near the inlet at different times); and a cap (element/rotor 66) that rotates around the axis of rotation; a second portion (seen an arcuate (curved), U-shaped raceway (22; in view of figs. 1,2: raceway has a claimed shape) comprising (see fig. B below) a wall having an upper edge and a lower edge, wherein (col. 5, lines 8-10) when the tubing is loaded into the pump and the pump is turned on, each of the two rollers engage the tubing at different times by pressing the tubing against the raceway (Col. 7, lines 18-24: the two rollers are spaced apart 180°, thus the two rollers will engage the tubing portion in contact with raceway near the inlet at different times), said raceway having two ends (one end on right side of axis and another end on left side of axis; see fig. C below) spaced apart from each other and forming at least one opening (in circumferential direction: this opening being the opening through which tube goes into and out of the pump housing) between said ends; an arcuate inner track (in fig. 4: 46 or lower surface region of second surface 46, see col. 6, lines 7-9), at the lower edge of the wall of the raceway (see fig. C below), a first portion of said inner track (this portion being the portion of the inner track in the horse shoe portion of the pump housing) extending inwardly (in axial direction) from said wall.

    PNG
    media_image4.png
    1024
    1944
    media_image4.png
    Greyscale

Fig. C: Edited figures of Kappus to show claim interpretation.
Kappus does not teach the cap comprising a plurality of tabs.
However, Finsterwald teaches a pump with a cap (72) that rotates around the axis of rotation (defined by rotation of rollers 84), wherein the cap comprises a tab (74).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the cap of Kappus with a tab as taught by Finsterwald for the purpose of displacing the flexible tube toward the pumping region as the rotor rotates, as recognized by Finsterwald (abstract, last four lines). Furthermore, the provision of the tab in the pump of Kappus would assure the tube is properly loaded with its respective raceway so that the desired pumping action takes place.
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the cap of Kappus with plurality of tabs since it has been held that mere duplication of the Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality to the number of tabs to be provided in the cap (see ¶69 of the published specification of the instant application, where it is disclosed that “one or more tabs” may be provided to the cap).
Kappus remains silent on a second portion of said inner track arcuately connecting said two ends of the raceway across said opening between said ends, wherein said second portion of the inner track comes in contact with the at least one roller when the at least one roller is not engaged with the tubing.
However, Kagawa teaches a roller pump, wherein (see fig. B above) an inner track of the pump housing (1) comprises of a portion (3-3) that arcuately connecting said two ends of the raceway (3-1+3-2) across said opening between said ends (the opening being the one through which tube goes into and out of the pump housing 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the inner track in the pump of Kappus using the teaching of Kagawa for the purpose of reducing the sound of the pulsations, as recognized by Kagawa (see ¶26).
Thus, Kappus, as modified by Kagawa, teaches the pump with a second portion of said inner track (using teaching of Kagawa) arcuately connecting said two ends of the raceway across said opening between said ends (in the pump of Kappus), wherein at least a portion of the inner track contacts each of rollers 
In reference to claim 14, Kappus, as modified, teaches the pump, wherein each of the plurality of tabs extends radially outward from the cap (in Finsterwald, fig. 6: the tab 74 extends radially outward from the cap 72).
In reference to claim 15, Kappus, as modified, teaches the pump, wherein the plurality of tabs comprises a first tab and a second tab, wherein the second tab is located adjacent the first tab and closer to the second portion (portion with raceway and inner track in Kappus).
It is to be noted that in Finsterwald, tab 74 is provided in line with one of the ribs (76) on the cap (72). Thus, if multiple tabs are similarly provided (say at 90° and 180° in view of the orientation in fig. 1 of Kappus) to the cap 66 in line with “unlabeled” ribs, then the above claimed limitation is met.
In reference to claim 16, Kappus, as modified, teaches the pump, wherein the plurality of tabs includes a third tab.
In reference to claim 17, Kappus, as modified, teaches
It is to be noted that in Finsterwald, tab 74 is provided in line with one of the ribs (76) on the cap (72). Thus, if multiple tabs are similarly provided (say at 0°, 90° and 180° in view of the orientation in fig. 1 of Kappus) to the cap 66 in line with “unlabeled” ribs, then the above claimed limitation is met (tab at 0° and tab at 180° would be in diametric position).
Response to Arguments
The arguments filed February 23, 2021 have been fully considered but they are moot. The amendment to independent claims 1 and 13 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Kagawa.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts of Ramirez, Dawson and Stenberg teach a roller pump with “a second portion of said inner track arcuately connecting said two ends of the raceway across said opening between said ends”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746